Citation Nr: 1716876	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. What rating for major depressive disorder (MDD) is proper, from the date of service connection?

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to March 1981, June 1991 to November 1991, and June 2004 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  However, there are multiple statements submitted regarding his rating within a year of the rating decision granting service connection, which was issued in July 2009, either qualifying as 38 C.F.R. § 3.156(b) or as a notice of disagreement to the rating decision.  In any event, the Board finds that the Veteran has continually prosecuted his request for a higher rating for MDD since the grant of service connection, which is January 3, 2008.  

The Board remanded this claim in February 2015.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's MDD manifests with occupational and social impairment with deficiencies in most areas due to isolative behavior, nightmares, episodic suicidal ideation, difficulty sleeping, anxiety, panic attacks, irritability, and hallucinations.

2.  With resolution of the doubt in the Veteran's favor, the Veteran's MDD is so severe that it has precluded him from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, are met for MDD for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9434 (2016).

2.  The criteria for the assignment of a TDIU are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's MDD claim arises from his disagreement with the rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim.  The Veteran was afforded pertinent VA compensation examinations in June 2010, June 2011, January 2013, August 2015 and October 2015. 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's MDD is rated as 70 percent disabling.  The criteria for evaluating MDD are found at 38 C.F.R. § 4.130, DC 9434 (2016). 

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

After review of the evidence, the Board finds that 70 percent is the appropriate rating for the Veteran's MDD during the entire appeal period.  He has occupational and social impairment with deficiencies in most areas due to isolative behavior, nightmares, difficulty sleeping, panic attacks, and irritability.  38 C.F.R. § 4.130.

Regarding occupational impairment, in March 2010, the Veteran reported that he stopped working in December 2007 due to an injury at the factory.  See March 2010 SSA records.  In June 2010, the Veteran was not employed and reported that his daily routine involved looking for odd jobs.  In June 2011, he said he stopped working in 2007 and that he was mowing his neighbors' yards.  He also explained that he had difficulty tolerating superiors who wanted him to work faster than he was able to work.  In January 2013, the Veteran reported that his last job was six or seven years earlier and he worked as a cutter at a lawn mower blade factory.  In July 2015, he reported that he worked as a cook sometime in 2011.  See July 2015 VA treatment records.  

With respect to social impairment, in June 2011, he reported that he was estranged from his family, but also, that he made a couple of good friends through his neighbors.  In January 2013, he said his niece was a source of social support.  In August 2015, his personal relationships had improved as he renewed his relationship with his ex-wife, had a girlfriend, and had two friends.  However, he did not have relationships with his family.  He reported that he was living with his girlfriend.  See August 2016 treatment records.  In October 2015, he stated that his friendships did not last and that he had difficulty getting along with others for a long time.

In June 2010, the Veteran was afforded a VA examination. The Veteran reported episodic suicidal ideation when situational stressors increased.  The Veteran described symptoms of depression, such as anhedonia, low energy, and feelings of hopelessness.  He reported nightmares and episodic suicidal ideation with a plan.  His daily routine involved looking for odd jobs, but on bad days he isolated himself.  

He appeared clean, neatly groomed, and appropriately dressed.  The examiner noted that he was able to maintain minimum personal hygiene.  He was oriented, and cooperative toward the examiner. The Veteran had poor judgment and he did not understand the outcome of his behavior.  Psychological testing indicated significant depressive symptoms.  He often felt overwhelmed and he was unable to manage stressful situations.  He was not employed and reported homelessness after his recent apartment eviction.  He said that he would like to work but wondered if he would be able to, even if there were work available.  He was unemployed for the past few years, but indicated at least two years.  The examiner did not find total occupational and social impairment, but there was reduced reliability and productivity.  In particular, the examiner noted his symptoms of depressed mood most days, frequent feelings of hopelessness and helplessness, early morning awakenings, and irritability with poor frustration tolerance, as the primary reasons the Veteran would have reduced reliability and productivity.  

At the June 2011 VA examination, the Veteran believed his condition had worsened and he experienced reduced energy and motivation.  He reported that he was estranged from his family.  He had been homeless twice; the second period followed him quitting his most recent job because he could no longer tolerate the stress of working in that environment. The Veteran said he stopped working in 2007.  He spent his days cleaning his home, mowing his neighbors' yards, and visiting with his elderly neighbors. The Veteran stated that he made a couple of good friends through his neighbors.  He said he had a few people that he got along with but acknowledged a tendency to go off on people, which he admitted happened at work in the past.  He had difficulty tolerating the demand of superiors who wanted him to work faster than he was able to work.  There were no reports of hallucinations.  He could maintain minimum personal hygiene and exercise impulse control. The examiner found that his MDD caused occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  

In January 2013, the Veteran was diagnosed with a moderate, recurrent major depressive disorder by a VA examiner. The examiner also noted the Veteran's struggle with anxiety.  The Veteran reported that he was married and divorced with no children.  His niece lived two blocks away and she was a source of social support.  He lived alone and was unemployed.  The Veteran reported that he did household chores, sometimes cooked, and attended church but not regularly.  He did not have any hobbies and did not watch TV.  His appetite was reduced and he only ate one meal a day, which had resulted in unintentional weight loss of 18 pounds since December 2012, when he developed an upper respiratory infection.  

The examiner found that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His GAF was 53, which indicated moderate impairment in social and industrial functioning.  The examiner reported the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and neglect personal appearance and hygiene.  He had suicidal thoughts in the past but denied them at the examination.  He was socially isolated.  The examiner found that the Veteran's mental disability alone did not impair his ability to engage in physical and sedentary forms of employment, or his ability to obtain and maintain substantially gainful employment.  He reported that he had not worked for six to seven years.  His last job was at a company that made lawn mower blades and railroad blades.  He worked as a cutter for a year and a half.  Prior to that position, he was a machine operator at a wood company for five months and a saw mill for 18 years.  

The examiner observed that the Veteran was casually dressed and appeared disheveled.  He was thin and alert.  He denied suicidal ideations but admitted to occasionally experiencing auditory hallucinations, in particular of his deceased parents.  His judgment and insight were intact.  

In August 2015, a VA examiner diagnosed moderate, recurrent major depressive disorder.  The Veteran reported no employment or educational pursuits.  He stated that his mood had been up and down in recent years and that he had trouble sleeping.  He drank on occasion but he did not do any drugs.  The Veteran's personal relationships had improved as he renewed his relationship with his ex-wife, had a girlfriend, and had two friends.  However, he did not have relationships with his family.  

He was casually dressed with adequate grooming and hygiene.  The Veteran was calm and cooperative with no unusual behavior noted. His insight and judgment were fair to good, and his thought process was goal-oriented and logical. The Veteran did not have any hallucinations or delusions other than hearing sounds coming from the radio.  The examiner found moderate anxiety with a score of 30/61 on the BAI, and moderate depression with a score of 28/63 on the BDI.  He had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner found symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment.  

In October 2015, the VA examiner diagnosed major depressive disorder, moderate to severe.  He had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  The Veteran reported that he believed for all practical purposes that his disability was total.  He lived with his five dogs and explained that were his furry kids.  He stated that his friendships did not last and that he had difficulty getting along with others for a long time.  He typically stayed home and watched TV all day, and he attended church weekly.  The examiner found the Veteran had symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and neglect of personal appearance and hygiene.  He appeared thin, potentially underweight, and poorly groomed.

Based on the record, the Board finds that 70 percent is the appropriate rating for the Veteran's MDD for the entire appeal period.  The evidence shows that his MDD causes occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: disturbances of motivation and mood, episodic suicidal ideation, sleep problems, isolating behavior, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.  The next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's MDD is not manifested by total occupational and social impairment.  8 C.F.R. § 4.130, DC 9434.  Although the Veteran is totally occupationally impaired, this is being addressed via TDIU and is merely another avenue to a total rating, which is being granted.  Moreover, he reported that he moved in with his girlfriend and had a relationship with his niece.  Thus, total social impairment is not shown.  In sum, the Board finds that his MDD causes impairment with deficiencies in most areas.  

The Board considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).  His MDD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9434 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Further, the Board does not find that referral for extraschedular consideration is warranted because his symptoms are not unusual and are adequately described by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating and attendant TDIU below.  MDD is the Veteran's only service-connected disability and so with a TDIU rating, the Veteran is now rated as totally disabled.

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).   

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  The Veteran is only service connected for MDD, which is now rated at 70 percent for the entire appeal period.  This meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The record shows the Veteran has not worked since 2007.  Although he has taken odd jobs, there is no indication these positions were any form of substantial gainful employment.  The January 2013 examiner found that the Veteran's mental disability alone did not impair his ability to engage in physical and sedentary forms of employment, or his ability to obtain and maintain substantially gainful employment.  However, that examiner also noted the Veteran's auditory hallucinations with his deceased parents.  Although the August 2015 examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency, she also reported the Veteran's hallucinations of sounds coming from the radio.  The October 2015 examiner indicated that he had occupational and social impairment with deficiencies in most areas dues to his depressed mood; anxiety; suspiciousness; trouble sleeping; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and neglect of personal appearance and hygiene.  Thus, the Board finds that the evidence is at least in equipoise that his symptoms have caused him to be unable to obtain or engage in substantially gainful employment for the entire period on appeal.  See 38 C.F.R. § 3.400; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 



ORDER

A rating of 70 percent, but no higher, for MDD for the entire appeal period is granted.

A TDIU rating for the entire appeal period is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


